            Case 3:18-cv-00971-HZ        Document 26       Filed 05/12/20      Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON




GREGORY C.1,                                                   No. 3:18-cv-00971-HZ

                       Plaintiff,                              ORDER

       v.

COMMISSIONER, SOCIAL
SECURITY ADMINISTRATION,

                       Defendant.



HERNÁNDEZ, District Judge:

       Plaintiff Gregory C. brought this action seeking review of the Commissioner’s final

decision to deny disability insurance benefits. In a November 15, 2019 Opinion & Order, the




1
  In the interest of privacy, this Order uses only the first name and the initial of the last name of
the non-governmental party in this case.


1 – ORDER
          Case 3:18-cv-00971-HZ        Document 26       Filed 05/12/20     Page 2 of 2




Court reversed the Commissioner’s decision, and ordered that the case be remanded for a

determination of benefits. Judgment was also entered on November 15, 2019.

        Plaintiff now seeks an award of fees pursuant to 42 U.S.C. § 406(b). Defendant has no

objection to the request. The Court has reviewed the record in the case, the motion, and the

supporting materials including the award of benefits, the fee agreement with counsel, and the

recitation of counsel’s hours and services. Applying the standards set by Gisbrecht v. Barnhart,

535 U.S. 789, 796 (2002), the Court finds the requested fees reasonable.

        The Court grants the motion [25] and awards Plaintiff’s counsel $40,940.25 in attorney’s

fees under 42 U.S.C. § 406(b). Previously, the Court awarded Plaintiff attorney’s fees in the

amount of $6,983.90 and $7,696.52 under the Equal Access to Justice Act (EAJA), 28 U.S.C.

§ 2412. When issuing the section 406(b) check for payment to Plaintiff’s attorney, the

Commissioner is directed to subtract the amount previously awarded under EAJA and send

Plaintiff’s attorney the balance of $26,259.83, less any applicable processing fees as allowed by

statute. Any amount withheld after all administrative and court attorney’s fees are paid should be

released to Plaintiff.

        IT IS SO ORDERED.



        DATED:_______________________.
                        May 12, 2020




                                                   _________________________
                                                    MARCO A. HERNÁNDEZ
                                                    United States District Judge




2 – ORDER
